Citation Nr: 0818414	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  99-20 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating greater than 70 percent 
for post-traumatic stress disorder (PTSD). 

2.  Entitlement to an increased rating greater than 60 
percent for residuals of a back injury with degenerative disc 
disease.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1966 to April 
1970. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 1998 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and a 30 percent rating for PTSD and that 
granted an increased rating of 40 percent for the back 
disability.  

In a September 1999 substantive appeal, the veteran requested 
a hearing before the Board sitting at the RO, but he withdrew 
the request in June 2003.  

In an August 2001 rating decision, the RO granted an 
increased initial rating of 70 percent for PTSD and an 
increased rating of 60 percent for the back disability. 

In July 2005, the Board remanded the claims for further 
development, and they are now before the Board for 
adjudication.  

In February 2008, the veteran's representative indicated that 
the veteran was entitled to an earlier effective date for a 
grant of total disability based on individual unemployability 
(TDIU).  In October 2002, the RO granted TDIU, effective May 
2, 2002, the day after the veteran reported that he last 
worked full time.  The veteran did not disagree within one 
year, and the decision became final.  38 U.S.C.A. § 7105 
(West 2002).   As this issue has not been raised with the 
agency of original jurisdiction and is not on appeal, 
entitlement to an earlier effective date for TDIU is referred 
to the RO for further development and adjudication as 
necessary.  The veteran and his representative's attention is 
directed to 38 C.F.R. § 3.105 (2007) concerning revisions of 
decisions.  See also Rudd v. Nicholson, 20 Vet. App. 296 
(2006) (claimants may not properly file, and VA has no 
authority to adjudicate, a freestanding earlier effective 
date claim in an attempt to overcome the finality of an 
unappealed RO decision).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  



REMAND

Regrettably, in the opinion of the Board, additional 
development is necessary. 

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In a March 2006 VA examination and in correspondence in 
September 2007, the veteran stated that he was receiving 
Social Security Administration (SSA) disability benefits for 
psychiatric and spinal disabilities.  Although generally VA 
is not bound by that determination, it is pertinent to the 
claim.  Murinczak v. Derwinski, 2 Vet. App. 363, 370 (1992).  
Because the SSA's decision and the records upon which the 
agency based its determination may be relevant to VA's 
adjudication of his pending claims, VA is obliged to attempt 
to obtain and consider those records.  38 U.S.C.A. § 
5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2007); see 
also Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In correspondence in September 2007, the veteran also 
provided lists and billing statements from private medical 
providers that treated him for psychiatric and spinal 
disabilities prior to 1997.  He stated that this history of 
treatment should be considered in the adjudication of his 
claims.  Although a legal deposition and a letter from one 
provider are of record, the veteran has not authorized VA to 
obtain clinical records of that treatment.  The Board notes 
that most examiners after 1997 have noted the history and 
nature of the treatment as reported by the veteran in their 
examinations.  However, if the veteran desires consideration 
of clinical records of treatment, he must provide the name, 
address, and dates of service of any provider and authorize 
VA to attempt to obtain clinical records.

Further, the RO should also attempt to obtain medical records 
from the VA Medical Center in Dallas that are dated from 
January 1997 to December 1997.  The Board notes that medical 
treatment records from Dallas that are dated in December 1997 
and thereafter are of record.  The RO should also attempt to 
obtain current VA medical treatment records dating from 
December 2, 2004.  

Accordingly, the case is REMANDED for the following action:

1.  Request from the Social Security 
Administration all medical records 
pertaining to the veteran any and 
adjudication for disability benefits.  
Associate any records obtained with the 
claims file. 

2.  Request that the veteran provide the 
full names, addresses, and dates of 
medical care and authorize VA to obtain 
any records from the private medical 
providers listed in his September 2007 
correspondence.  Request treatment 
records from any providers so identified 
and associate any records obtained with 
the claims file.  

3.  Attempt to obtain medical records 
from the VA Medical Center in Dallas that 
are dated from January 1, 1997 to 
December 1997.  Also obtain any VA 
medical records dated after December 2, 
2004.  

4.  Then, readjudicate the claim for 
service connection for PTSD and for an 
increased rating for the back disability.  
If either decision remains adverse to the 
veteran, provide the veteran and his 
representative with a supplemental 
statement of the case and an opportunity 
to respond.  Thereafter, return the case 
to the Board as appropriate.





The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



